DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/08/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to claims 1-2, 7, 21-22, and 24 have been withdrawn; (2) the 35 U.S.C. 112(b) rejections of claims 2-3, 9-19, and 24 have been withdrawn; (3) the 35 U.S.C. 112(d) rejections of claims 5-6 and 20 have been withdrawn; (4) the 35 U.S.C. 102(a)(1) rejections of claims 1, 3-6, 8-13, and 20 over O’Dowd have been withdrawn; and (5) the 35 U.S.C. 103 rejections of claims 2, 7, 14-19, and 21 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-24
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			1-24
Amended claims: 				None
New claims: 					25-37
Claims currently under consideration:	25-37
Currently rejected claims:			25-37
Allowed claims:				None

Claim Objections
Claims 26 and 27 are objected to because they both recite “The snack bar of claim 1”.  However, claim 1 has been canceled.  For the purpose of this examination, the claims will be interpreted as being dependent from claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 27 and 33-35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 requires the outer coating to comprise melted inulin and one of nut pieces, chocolate, seeds, probiotic, vitamins, minerals, spices, herbs, oils, or any combination thereof.  However, neither the present specification nor originally filed claim set state that outer coating may comprise the melted inulin in addition to one of the members of the recited group, besides a spice (i.e., cinnamon used in Example 3 on page 10 of the present specification).  Therefore, the requirement that the outer coating comprise melted inulin and nut pieces, chocolate, seeds, probiotic, vitamins, minerals, spices, herbs, and/or oils constitutes new matter. 
Claims 33-35 require chicory root fiber powder or inulin powder.  However, neither the present specification nor originally filed claim set recite chicory root fiber powder or inulin powder.  Applicant states in the eighth bullet under “New Claims” on page 6 of Applicant’s Remarks, that the term “powder” is incorporated into the claims while the specification references “inulin” and “chicory root fiber”.  Applicant stated that the specification clearly discusses the powder form as only the powder is able to perform the phase change of melting.  However, the phase change of melting is performed by any solid form of inulin or chicory root fiber and, as such, the solid does not necessarily mean a powder.  Therefore, the inclusion of chicory root fiber powder or inulin powder in the presently claimed method constitutes new matter.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28  recites that the method comprises a step of “providing inulin” and a step of “forming an outer coating including inulin on the slab by applying inulin to the slab”.  However, it is unclear as to whether the inulin recited in the step of “providing inulin” is the same inulin used in the step of “forming an outer coating including inulin on the slab by applying inulin to the slab”; therefore, the claim is indefinite. 

Claims 30 and 35 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 30 and 35 require the outer coating including chicory root fiber or inulin powder to be melted and form a pre-caramelized surface.  However, pre-caramelization is merely the same as what occurred prior to heating or with a minimal amount of heating (i.e., prior to the actual melting of the coating).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 25-37 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dowd (WO 2019/224299; previously cited).
Regarding claim 25, O’Dowd teaches a snack bar (page 1, lines 5-6) comprising: a slab (corresponding to a desired shape on page 8, lines 19-20 and lines 25-26) containing a composition of coconut cream (page 5, line 30) with dried fruit pieces (page 8, lines 28-29), cereals, grains (page 6, line 31), seeds (page 3, line 11), dried vegetables (page 24, lines 26-27), pregelatinized starch (page 3, lines 17-18), chocolate, spices, herbs (page 2, lines 34-35), antioxidants (page 14, lines 31-32), probiotics (page 7, line 13), vitamins, minerals (page 7, line 19), and plant oils (page 3, line 14).  O’Dowd teaches that the slab is held together by a binder comprising syrups such as inulin and honey (page 14, lines 22-23) and that the slab is surrounded by an outer coating comprising syrup which is applied after baking the slab (page 9, line 21).  Although O’Dowd teaches that the bar has a coating comprising a syrup (page 9, line 21), but does not specify the syrup as being inulin syrup, a skilled practitioner would readily recognize that a syrup disclosed elsewhere in the disclosure such as inulin syrup can comprise the coating.  Since the present claim requires the coating to comprise an inulin melt, which is merely inulin that was in a liquid form that become a solid (since the coating of a snack bar is a solid), the inulin syrup disclosed in O’Dowd performs the same function as the claimed inulin melt and is a suitable substitution for the claimed inulin melt, especially wherein the present specification neither mentions nor defines the term “inulin melt”.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).
Regarding claim 26, O’Dowd teaches the invention as described above in claim 25, including that the slab is held together by a binder comprising syrups such as chicory root fiber (corresponding to inulin) (page 14, lines 22-23) and that the slab is surrounded by an outer coating comprising syrup which is applied after baking the slab (page 9, line 21).  Although O’Dowd teaches that the bar has a coating comprising a syrup (page 9, line 21) but does not specify the syrup as being chicory root fiber, a skilled practitioner would readily recognize that a syrup taught elsewhere in the disclosure such as chicory root fiber syrup can comprise the coating.  Since the present claim requires the coating to comprise an chicory root fiber melt, which is merely chicory root fiber that was in a liquid form to become a solid (since the coating of a snack bar is a solid), the chicory root fiber syrup disclosed in O’Dowd performs the same function as the claimed chicory root fiber melt and is a suitable substitution for the claimed chicory root fiber melt, especially wherein the present specification neither mentions nor defines the term “chicory root fiber melt”.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).  
Regarding claim 27, O’Dowd teaches the invention as described above in claim 25, including the outer coating comprises a syrup (page 9, line 21) such as the disclosed inulin (page 3, lines 12-17) and chocolate (page 9, lines 21-22).
Regarding claim 28, O’Dowd teaches a method of making a snack bar (page 1, lines 5-7), the method comprising the step of: providing an edible slab (page 23, lines 32-33). O’Dowd teaches that the slab is held together by a binder comprising syrups such as inulin (page 14, lines 22-23) wherein the syrup is in a dried format (page 14, lines 10-12) and that the slab is surrounded by an outer coating comprising syrup which is applied after baking the slab (page 9, line 21).  Although O’Dowd teaches that the bar has a coating comprising a syrup (page 9, line 21) but does not specify the syrup as being inulin syrup, a skilled practitioner would readily recognize that a previously disclosed dried syrup such as inulin syrup can comprise the coating.  Therefore, O’Dowd teaches that the method comprises the step of providing inulin.  Even though O’Dowd teaches the application of the outer coating after baking the slab, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Therefore, a dried inulin coating may be applied to the slab prior to baking the slab.  Since O’Dowd teaches a typical baking temperature of 100-130°C (page 24, line 3), which overlaps the temperature range recited for melting inulin in claim 31, the snack bar of O’Dowd may contain an outer coating of melted chicory root fiber powder or inulin powder that forms a pre-caramelized surface.  Therefore, O’Dowd also teaches the method comprises the steps of forming an outer coating by applying inulin to the slab and melting the inulin in the outer coating by applying heat to the outer coating as claimed.
Regarding claim 29, O’Dowd teaches the invention as described above in claim 28, including the method further comprising the step of cooling the outer coating of the slab since the slab is cooled after baking, the slab is cooled (page 23, line 36 – page 24, line 1).
Regarding claim 30, O’Dowd teaches the invention as described above in claim 28, including a dried inulin coating may be applied to the slab prior to baking the slab.  Since O’Dowd teaches a typical baking temperature of 100-130°C (page 24, line 3), which overlaps the temperature range recited for melting inulin in claim 31, the snack bar of O’Dowd may contain an outer coating of melted chicory root fiber powder or inulin powder that forms a pre-caramelized surface.  As such, the step of melting the inulin further comprises the step of the melted inulin forming a pre-caramelized surface.
Regarding claim 31, O’Dowd teaches the invention as described above in claim 28, including typical baking time and temperatures for the edible slab comprising the coating of dried inulin as described in the rejection of claim 28 above includes a baking time of 10-30 minutes at temperatures of 100-130°C (page 24, lines 3), which overlaps the claimed temperature range.  Therefore, the step of heating the outer coating to a temperature within the overlapping range until the outer coating forms a pre-caramelized and glossy surface is rendered obvious.
Regarding claim 32, O’Dowd teaches the invention as described above in claim 28, including the step of providing the slab further comprises the step of: providing a composition of coconut cream (page 5, line 30) with dried fruit pieces (page 8, lines 28-29), cereals, grains (page 6, line 31), seeds (page 3, line 11), dried vegetables (page 24, lines 26-27), pregelatinized starch (page 3, lines 17-18), chocolate, spices, herbs (page 2, lines 34-35), antioxidants (page 14, lines 31-32), probiotics (page 7, line 13), vitamins, minerals (page 7, line 19), and plant oils (page 3, line 14).
Regarding claim 33, O’Dowd teaches the invention as described above in claim 28, including the step of providing inulin further comprises providing chicory root fiber powder or inulin powder (both components corresponding to dried inulin syrup) (page 14, lines 22-23 and lines 10-12).
Regarding claim 34, O’Dowd teaches the invention as described above in claim 28, including that the slab is held together by a binder comprising syrups such as inulin (page 14, lines 22-23) wherein the syrup is in a dried format (page 14, lines 10-12) and that the slab is surrounded by an outer coating comprising syrup which is applied after baking the slab (page 9, line 21).  Although O’Dowd teaches that the bar has a coating comprising a syrup (page 9, line 21) but does not specify the syrup as being inulin syrup, a skilled practitioner would readily recognize that a previously disclosed dried syrup such as inulin syrup can comprise the coating.  Therefore, O’Dowd teaches that the step of forming an outer coating further comprises the step of applying chicory root fiber powder or inulin powder (both components corresponding to dried inulin syrup) (page 14, lines 22-23 and lines 10-12) to the slab.
Regarding claim 35, O’Dowd teaches the invention as described above in claim 34, including applying chicory root fiber powder or inulin powder (both components corresponding to dried inulin syrup) (page 14, lines 22-23 and lines 10-12) to the slab to form an outer coating.  Even though O’Dowd teaches the application of the outer coating after baking the slab, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Therefore, chicory root fiber powder or inulin powder (both components corresponding to dried inulin syrup) (page 14, lines 22-23 and lines 10-12) coating may be applied to the slab prior to baking the slab.  Since O’Dowd teaches a typical baking temperature of 100-130°C (page 24, line 3), which overlaps the temperature range recited for melting inulin in claim 31, the snack bar of O’Dowd may contain an outer coating of melted chicory root fiber powder or inulin powder that forms a pre-caramelized surface.
Regarding claim 36, O’Dowd teaches the invention as described above in claim 28, including the method further comprises mixing a binder comprising coconut cream (page 5, line 30) and honey and/or syrup (page 14, lines 22-23).
Regarding claim 37, O’Dowd teaches the invention as described above in claim 34, including the method further comprises mixing inulin (page 14, lines 22-23) with dried fruit pieces (page 8, lines 28-29), cereals, grains (page 6, line 31), seeds (page 3, line 11), dried vegetables (page 24, lines 26-27), pregelatinized starch (page 3, lines 17-18), chocolate, spices, herbs (page 2, lines 34-35), antioxidants (page 14, lines 31-32), probiotics (page 7, line 13), vitamins, minerals (page 7, line 19), and plant oils (page 3, line 14).

Response to Arguments
Claim Objections: Applicant canceled claims 1-2, 7, 21-22, and 24; thereby, the objections are moot.

Claim Rejections – 35 U.S.C. §112(b) of claims 2-3, 9-10, and 24: Applicant canceled claims 2-3, 9-10, and 24; thereby, the rejections are moot.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 3-6, 8-13, and 20 over O’Dowd as evidenced by Yang: Applicant arguments have been fully considered and are considered moot (Applicant’s Remarks, page 9, paragraphs 1-2).
Applicant canceled claims 1, 3-6, 8-13, and 20; thereby, the rejections are moot.

Claim Rejections – 35 U.S.C. §103 of claims 2, 7, 14-19, and 21 over O’Dowd as evidenced by Yang in view of Yang: Applicant arguments have been fully considered and are considered moot (Applicant’s Remarks, page 9, paragraphs 3-6).
Applicant canceled claims 2, 7, 14-19, and 21; thereby, the rejections are moot.

New Claims: Applicant’s arguments have been fully considered and are considered unpersuasive.
 Applicant added new claims 25-37 and argued that these claims recite allowable features of Applicant’s invention as O’Dowd and Yang fail to teach all the features of the presently claimed invention.  Applicant stated that the Examiner incorrectly tried to make an obviousness rejection in the rejection of claim 1 over O’Dowd regarding the application of chicory root fiber to a bar by melting the chicory root fiber.  Applicant argued that the cited prior art fails to teach anything with respect to a bar comprising an outer coating containing an inulin melt as the references only disclose using inulin as a binder wherein the inulin is dissolved in an aqueous solution to form a syrup.  Applicant stated that melting and dissolving are two entirely different process as melting involves a change in state from a solid to a liquid whereas dissolving involves to substances being incorporated in a solution.  Therefore, the cited prior art teaches nothing with respect to an “inulin melt” or “melting inulin” as recited by the present claim 28.  Applicant also argued that the cited prior art teaches nothing with respect to using inulin as a coating as Yang teaches a yogurt coating and O’Dowd teaches a syrup.  Applicant stated that the mere mention of syrup does not render obvious the use of inulin as a coating and, even if it did, O’Dowd is limited to teaching a coating comprising a liquid in which inulin has been dissolved.  Applicant stated that syrup cannot be melted since it is already in a liquid state and therefore, the prior art does not render the new claims obvious (Applicant’s Remarks, page 10, paragraph 1- page 13, paragraph 1).
However, in the grounds of rejection of the new claims, O’Dowd is cited as teaching that the bar has a coating comprising a syrup (page 9, line 21), but does not specify the syrup as being inulin syrup as described above in the rejection of claim 25.  A skilled practitioner would readily recognize that a syrup disclosed elsewhere in the disclosure O’Dowd such as inulin syrup (page 14, lines 22-23) can comprise the coating.  Since claim 25 requires the coating to comprise an inulin melt, which is merely inulin that was in a liquid form that become a solid (since the coating of a snack bar is a solid), the inulin syrup disclosed in O’Dowd performs the same function as the claimed inulin melt and is a suitable substitution for the claimed inulin melt, especially wherein the present specification neither mentions nor defines the term “inulin melt”.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).  Also, O’Dowd is cited as teaching that the slab comprising the coconut cream and the recited additional ingredients is held together by a binder comprising syrups such as inulin (page 14, lines 22-23) wherein the syrup is in a dried format (page 14, lines 10-12) as described above in the rejection of claim 28.  O’Dowd is also cited as teaching that the slab is surrounded by an outer coating comprising syrup which is applied after baking the slab (page 9, line 21).  Although O’Dowd teaches that the bar has a coating comprising a syrup (page 9, line 21), but does not specify the type of syrup, a skilled practitioner would readily recognize that a previously disclosed syrup such as the dried inulin syrup can comprise the coating.  Even though O’Dowd teaches the application of the outer coating after baking the slab, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Therefore, a dried inulin coating may be applied to the slab prior to baking the slab.  Since O’Dowd teaches a typical baking temperature of 100-130°C (page 24, line 3), which overlaps the temperature range recited for melting inulin in claim 31, the snack bar of O’Dowd may contain an outer coating of melted chicory root fiber powder or inulin powder that forms a pre-caramelized surface.  Furthermore, both melted inulin and inulin syrup are liquid forms of inulin capable of forming a coating and forming a coating is all the claims require the melted inulin to do.  Since the prior art has been shown to teach the features of the new claims, Applicant’s arguments are unpersuasive and the rejections of the claims stand was written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791